IN THE MISSOURI COURT OF APPEALS
                   WESTERN DISTRICT
DOMINIC MESSINA,            )
                 Appellant, )
                            )
v.                          )               WD82313
                            )
SHELTER INSURANCE           )               FILED: October 8, 2019
COMPANY,                    )
               Respondent. )
              Appeal from the Circuit Court of Jackson County
                    The Honorable Mary F. Weir, Judge
              Before Division One: Cynthia L. Martin, P.J. and
                 Alok Ahuja and Anthony Rex Gabbert, JJ.
      Dominic Messina insured his home with Shelter Mutual Insurance Company.

The brick veneer on an exterior wall of Messina’s home collapsed, and he filed a

property damage claim with Shelter. After Shelter denied the claim, Messina sued

the insurer for breach of contract in the Circuit Court of Jackson County. The

circuit court granted Shelter’s motion for summary judgment, and Messina appeals.

Messina has conceded that one of the causes of the wall collapse was explicitly

excluded from coverage under Shelter’s policy. Because the policy specifies that it

does not provide coverage if any cause of loss or damage is excluded, Messina’s

concession forecloses coverage for the wall collapse. We accordingly affirm the

circuit court’s grant of summary judgment to Shelter.

                               Factual Background

      Messina has owned and lived at the residence located at 501 Olive Street in
Kansas City since approximately 1999. Messina acknowledged that the brick
veneer on the south side of his home “was bulging out away from the wall . . . since

he bought the house.”

      In 2016, Shelter issued a homeowner’s insurance policy covering Messina’s

residence for the policy period of May 29, 2016, to May 29, 2017.

      On December 25, 2016, Messina returned home to discover that most of the

brick veneer on the south side of his residence had collapsed into his driveway. A

few weeks later, Messina contacted Mark Towner, a professional engineer, to

determine the cause of the collapse. At his deposition, Towner testified he found

pre-existing weakness and deterioration in the mortar of the south wall, which had

developed over a period of years. In addition, Towner testified that metal

connectors which were intended to hold the brick veneer to the wood sheathing

behind it had corroded and rusted. Towner testified that the brick veneer wall

collapsed as a result of a combination of factors, including: deterioration of the

mortar; corrosion and rust of the metal nails holding the brick veneer to the wood

sheathing; and the force of a wind suction or wind velocity event which occurred on

the day of the collapse. Towner conceded that, but for the long-term deterioration of

the mortar, and the corrosion or rusting of the metal connectors, the wind would not

have caused the brick veneer to collapse on its own.
      After Messina filed a claim for loss, Shelter hired its own engineer, Kevin

Kirchmer, to inspect the collapsed wall. In his report, Kirchmer attributed the

collapse of the brick veneer to long-term expansion and contraction of the wood

sheathing, long-term corrosion of the brick nails, and a lack of maintenance.

Kirchmer specifically concluded that the wall did not collapse because of the force of

the wind.

      Shelter denied Messina’s insurance claim. He then filed a breach of contract

action against Shelter, seeking to recover the cost of the repair and replacement of




                                           2
the brick veneer. Messina alleged that the policy provided coverage because a wind

event caused the collapse, and was a covered cause of loss.

      Shelter moved for summary judgment on the basis that the uncontroverted

facts showed that Messina’s claim did not involve an “accidental direct physical

loss” covered by the policy, because the deterioration and bowing of the brick veneer

had not occurred abruptly. Shelter also contended that, even if the loss fell within

the definition of an “accidental direct physical loss,” coverage was defeated by the

policy’s exclusions.

      The circuit court granted Shelter’s motion for summary judgment. Messina

appeals.

                                Standard of Review

      “Summary judgment shall be entered if there is no genuine issue as to any

material fact and the moving party is entitled to judgment as a matter of law.”

Wilmes v. Consumers Oil Co. of Maryville, 473 S.W.3d 705, 714 (Mo. App. W.D.

2015) (citing Rule 74.04(c)(6); internal quotation marks omitted). “This Court

reviews a grant of summary judgment de novo.” Gall v. Steele, 547 S.W.3d 564, 567

(Mo. 2018) (citing ITT Commercial Fin. Corp. v. Mid-Am. Marine Supply Corp., 854
S.W.2d 371, 376 (Mo. 1993)). On appeal, “[w]e will affirm a grant of summary
judgment if the decision is correct under any theory supported by the record

developed below and presented on appeal.” Medley v. Valentine Redford Commc’ns,

Inc., 173 S.W.3d 315, 319 (Mo. App. W.D. 2005) (citation and internal quotation

marks omitted). The Court reviews the record “in the light most favorable to the

party against whom judgment was entered,” and gives the non-movant “the benefit

of all reasonable inferences from the record.” Id. (citing ITT Commercial, 854
S.W.3d at 376).




                                          3
                                         Analysis

       Messina argues that the circuit court erred in granting summary judgment to

Shelter. In his first Point, he argues that a genuine factual issue exists as to

whether a wind velocity or wind suction event caused the collapse of the wall, and

therefore whether the collapse was caused by an abrupt event and could be

considered an “accidental direct physical loss.” In his second Point, Messina argues

that the Shelter policy’s exclusions cannot defeat coverage, because a genuine issue

of fact exists as to whether the wall’s pre-existing, deteriorated condition was

known or visible to him prior to the collapse. Because it is dispositive of this appeal,

we address only Messina’s second Point.1

       “The general rule in interpreting insurance contracts is to give the language

of the policy its plain meaning.” Allen v. Cont’l W. Ins. Co., 436 S.W.3d 548, 554

(Mo. 2014) (citing Gaven v. Bituminous Cas. Corp., 242 S.W.3d 718, 720 (Mo. 2008)).

Any ambiguity in the language of the insurance policy is “resolve[d] . . . against the

insurer-drafter,” while unambiguous policy language “must be enforced as written.”

Id. (citations omitted). “An ambiguity exists only if a phrase is reasonably open to

different constructions.” Doe Run Res. Corp. v. Am. Guarantee & Liab. Ins., 531
S.W.3d 508, 511 (Mo. 2017) (citation and internal quotation marks omitted).
       While the insured bears the burden of proving coverage under an insurance

policy, the insurer bears the burden of showing that a policy exclusion precludes

coverage for a particular loss. Truck Ins. Exch. v. Prairie Framing, LLC, 162 S.W.3d
64, 80 (Mo. App. W.D. 2005). Because “[a]n insured purchases coverage for

        1      Shelter argues that we should dismiss Messina’s appeal because his brief
fails to comply with the briefing requirements of Rule 84.04. Although “[t]he failure to
comply substantially with Rule 84.04 preserves nothing for review and constitutes grounds
for dismissing the appeal,” “we prefer to resolve appeals on their merits, especially when we
are able to discern the gist of the appellant's allegations of error.” Bartsch v. BMC Farms,
LLC, 573 S.W.3d 737, 742 (Mo. App. W.D. 2019) (citations omitted). In this case, because
Messina’s appellate arguments are fully intelligible despite any briefing deficiencies, we
address the merits of his claims.


                                             4
protection,” we will interpret the policy to “grant coverage rather than defeat it”;

accordingly, “[w]e strictly construe exclusion clauses against an insurer.” Id. at 86

(citations omitted). Although we strictly construe policy exclusions, the Missouri

Supreme Court has emphasized that “[d]efinitions, exclusions, conditions and

endorsements are necessary provisions in insurance policies. If they are clear and

unambiguous within the context of the policy as a whole, they are enforceable.”

Todd v. Mo. United Sch. Ins. Council, 223 S.W.3d 156, 163 (Mo. 2007); accord

Dutton v. Am. Fam. Mut. Ins. Co., 454 S.W.3d 319, 324 (Mo. 2015).

      The homeowner’s insurance policy Shelter issued to Messina provides

insurance coverage for “accidental direct physical loss” to Messina’s residence,

“except for those perils and losses [that are] excluded.” The policy defines

“accidental direct physical loss” as “actual physical damage to . . . a part of the

covered property which is caused by an accident.” In turn, the policy defines

“accident” as:

      an action or occurrence, or a series of actions or occurrences that:
             (a)    Started abruptly;
             (b)    During the policy period; and
             (c)    Directly resulted in . . . property damage.
      The policy excludes coverage where certain conditions or events cause the
loss or damage. The policy states:

      EXCLUSIONS APPLICABLE TO COVERAGES A & B

             We do not cover any loss or damage if it would not have occurred
      in the absence of any event or condition listed below. That loss or
      damage is excluded from coverage regardless of:

             (a)    The proximate cause of that event or condition;
             (b)    The fact that other events or conditions, which are not
                    excluded, caused the loss or damage;
             (c)    The fact that other events or conditions, which are not
                    excluded, contributed to the loss or damage;



                                            5
             (d)    The sequence of the events or conditions that caused the
                    loss or damages . . . .

             ....

            9.     Wear and tear; marring or scratching; deterioration;
      inherent vice; latent defect; mechanical breakdown; . . . rust; mold;
      mildew; fungus; spores; wet or dry rot; contamination . . . .
      Messina has conceded the facts necessary to trigger the application of

Exclusion 9. Messina’s expert engineer, Mark Towner, testified at his deposition

that the mortar holding the brick veneer together had deteriorated over an

extended period of time. Towner also testified that the metal connectors or nails
which anchored the brick veneer to the underlying wood sheathing had corroded

and rusted. Critically, Towner conceded that if the mortar had not deteriorated,

and if the metal connectors had not rusted or corroded, the brick veneer wall would

not have collapsed simply due to the wind velocity or wind suction event which

occurred on December 25, 2016. Messina acknowledges Towner’s testimony in his

opening Brief:

      Mr. Towner conceded that if the mortar in the brick veneer had not
      been deteriorated in [sic] and the metal connectors which were to hold
      the brick veneer had not been rusted or corroded, this wind suction
      velocity event would not have been able to pull the veneer off the
      house. . . . So, admittedly, Mr. Towner stated that the wall’s brick
      veneer was weak but the cause of the fall was the addition of the wind
      velocity and wind suction event.
Thus, Messina has conceded that the deterioration, corrosion and rust of the wall’s

components were a cause of the wall’s collapse, even if other circumstances acted

together with the pre-existing deterioration, corrosion and rust to cause the

collapse.

      As a general proposition, Missouri law holds that “where an insured risk and

an excluded risk constitute concurrent proximate causes of an accident, a liability
insurer is liable as long as one of the causes is covered by the policy.” Bowan ex rel.



                                           6
Bowan v. Gen. Sec. Indemn. Co. of Ariz., 174 S.W.3d 1, 5 (Mo. App. E.D. 2005)

(citation omitted); see also, e.g., Am. Fam. Mut. Ins. Co. v. Parnell, 478 S.W.3d 489,

492 (Mo. App. W.D. 2015) (under the concurrent proximate cause rule, “‘“an

insurance policy will be construed to provide coverage where an injury was

proximately caused by two events—even if one of these events was subject to an

exclusion clause—if the differing allegations of causation are independent and

distinct”’”; quoting Taylor v. Bar Plan Mut. Ins. Co., 457 S.W.3d 340, 347 (Mo.

2015)).2

       An insurance policy can be written to exclude the operation of this concurrent

proximate causation principle, however. “Courts in . . . Missouri uniformly agree

that unambiguous provisions that preclude coverage for losses caused directly or

indirectly by an excluded event ‘regardless of any other cause or event that

contributes concurrently or in any sequence to the loss’ are enforceable.” Maxus

Realty Trust, Inc. v. RSUI Indem. Co., No. 06-0750-CV-W-ODS, 2007 WL 4468697,

at *2 (W.D. Mo. Dec. 17, 2007) (citing Pakmark Corp. v. Liberty Mut. Ins. Co., 943
S.W.2d 256 (Mo. App. E.D. 1997); other citation omitted). Under such an “anti-

concurrent causation” provision, “an exclusion is an exclusion regardless of any

other cause that contributes to the loss, either concurrently or in any sequence to
the loss.” Pakmark, 943 S.W.2d at 261; accord Rodin v. State Farm Fire & Cas. Co.,

844 S.W.2d 537, 539 (Mo. App. E.D. 1992) (under an anti-concurrent cause

provision, a loss was subject to the policy’s exclusion of “water damage” “whether

        2      In Green v. Penn-Am. Ins. Co., 242 S.W.3d 374 (Mo. App. W.D. 2007),
abrogated on other grounds, A.D.D. v. PLE Enters., Inc., 412 S.W.3d 270 (Mo. App. W.D.
2013), this Court suggested that the concurrent proximate cause rule only applies where
the language of the relevant insurance policy is ambiguous. 242 S.W.3d at 383. Other
decisions suggest that the concurrent proximate causation rule applies to all insurance
policies, and reject Green’s limitation of the doctrine. See Adams v. Certain Underwriters at
Lloyd’s of London, No. ED106121, 2019 WL 3103767, at *11 (Mo. App. E.D. July 16, 2019).
Whether the rule applies generally, or only to ambiguous insurance policies, is irrelevant
here, since Shelter’s policy unambiguously negates application of concurrent causation
principles.


                                             7
the loss was caused by pure water or by the pollutants contained in the sewage [a

covered cause of loss] acting concurrently with water”); cf. Toumayan v. State Farm

Gen. Ins. Co., 970 S.W.2d 822, 826 (Mo. App. E.D. 1998) (finding that anti-

concurrent cause provision “is unambiguous and prevents application of the

[efficient] proximate cause doctrine”); TNT Speed & Sport Ctr., Inc. v. Am. States

Ins. Co., 114 F.3d 731, 733 (8th Cir. 1997) (Missouri law; anti-concurrent cause

provision “reflects an intent to contract out of application of the efficient proximate

cause doctrine”).

      Here, Shelter’s policy unambiguously provides that coverage is excluded if

the loss would not have occurred in the absence of a listed condition or event. The

excluded conditions or events include “wear and tear,” “deterioration,” and “rust.”

The policy provides no coverage if one of the listed conditions or events is a “but for”

cause of the loss or damage, “regardless of . . . the fact that other events or

conditions, which are not excluded, caused the loss or damage . . . [or] contributed to

the loss or damage,” in any sequence.

      The testimony of Messina’s expert Towner, and Messina’s briefing on appeal,

concedes that the brick veneer would not have collapsed but for the pre-existing

deterioration of the mortar, and the corrosion and rust of the nails holding the
veneer wall to the underlying sheathing. This concession defeats coverage under

Shelter’s policy, “regardless of . . . the fact that other events or conditions, which are

not excluded, . . . contributed to the loss or damage.” Without addressing any other

basis upon which Shelter moved for summary judgment, the operation of Exclusion

9, standing alone, justifies the circuit court’s grant of summary judgment to Shelter.

      Messina argues that Exclusion 9 should not defeat coverage because the “pre-

existing condition[s]” which trigger Exclusion 9 “were not known to or visible to the

insured” prior to the wall’s collapse. Messina cites no legal authority, however, to
support his argument that Exclusion 9 is limited to conditions which were known


                                            8
to, or discoverable by, the insured prior to a loss. We would be justified in rejecting

Messina’s argument based solely on his failure to cite supporting legal authority.

See, e.g., Matter of Williams, 573 S.W.3d 106, 118–19 (Mo. App. W.D. 2019) (“‘[A]

reviewing court is justified in considering a point abandoned if there is no authority

or no explanation as to why authority is not available.’” (citation omitted)). We also

note, however, that Messina’s argument is contrary to well-established interpretive

principles applicable to insurance policies. “It is well settled that a court will not

add language to an insurance policy.” Cowin v. Shelter Mut. Ins. Co., 460 S.W.3d
76, 81 (Mo. App. W.D. 2015) (citing Burns v. Smith, 303 S.W.3d 505, 511 (Mo.

2010)). “A court’s function is to construe, not make, insurance contracts.” Id.

(citation omitted). “[W]here, as here, the policy’s language is not ambiguous, the

policy is enforced as written.” Id. (citation omitted). Because the policy does not

limit Exclusion 9 to conditions which an insured knew, or could have discovered,

before a loss, we will not read such a limitation into the policy. Accordingly, any

factual dispute concerning Messina’s knowledge of the deteriorated condition of the

brick veneer, or concerning the discoverability of that deterioration, does not

prevent the entry of summary judgment, because it is not a material issue. See, e.g.,

Exec. Bd. of the Mo. Baptist Convention v. Mo. Baptist Found., 497 S.W.3d 785, 800
(Mo. App. W.D. 2016) (“Only those factual disputes that might affect the outcome of

the case under the applicable law are considered material for purposes of summary

judgment.”; citation and internal quotation marks omitted).3




        3       Messina’s briefing also refers to “the reasonable expectation of an insurance
policy doctrine.” He offers no explanation as to how this abstract legal principle applies to
the facts of this case. Because we will not act as Messina’s advocate, we reject his reliance
on this doctrine without further discussion. See In re H.B., 165 S.W.3d 578, 583 (Mo. App.
S.D. 2005) (argument fails to comply with Rule 84.04 where it fails to explain how cited
legal principles interact with the facts in the case at hand).


                                              9
                                    Conclusion
      The judgment of the circuit court is affirmed.




                                              Alok Ahuja, Judge
All concur.




                                         10